DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6, and 10 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 05/06/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 07/27/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the identity-based navigation component comprising: … an intrinsic data set identifying a user …,” is not present in the applicant’s specification.
Claim 1 recites “the identity-based navigation component comprising: … an extrinsic data set identifying a plurality of local environmental data associated with the location,” is not present in the applicant’s specification.
Claim 1 recites “an alert notification module configured to identify an emergency situation indication by comparing the intrinsic data set against the extrinsic data set,” is not present in the applicant’s specification.
Claim 1 recites “a live-stream video being captured by the light-sensing apparatus,” is not present in the applicant’s specification.
Claim 1 recites “the notification includes the map data, the live-stream video and the emergency situation indication,” is not present in the applicant’s specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the extrinsic data set consists of one or more external data sources having a registered profile of the user,” which is ambiguous.
Claim limitation “an alert notification module configured to identify an emergency situation indication by comparing the intrinsic data set against the extrinsic data set; and export map data for an emergency zone associated with the location of the second networked communication device;” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2016/0196737, hereinafter, “Martin”) in view of Ray et al. (Pub. No.: US 2012/0286959, hereinafter, “Ray”).
Claim 1. Martin teaches:
A system for presenting a map display of an emergency zone during an emergency situation, the system comprising: – in paragraphs [0034] [0050], [0063]-[0065], [0078] (Engagement with the panic element 308 activates the emergency module 156. In addition to automatically starting video and audio recording, after the panic element 308 is selected, the emergency module 156 sends an automatic message to at least one contact, such as the hero 114. The alert message 1402 may also provide location information 610 of the user device 102. A new safety video 1302 is included in the alert message 1502 when the panic element 308 is pressed. The alert message 1502 includes the geolocation of the user device 102 and the safety video 1302 of the user 112 to the hero 106. The location information 610 includes a link to a mapping or location based service or application such as Google Maps, Bing Maps, MapQuest, and other similar mapping applications which can display the GPS coordinates and location of the user device 102 on a map.)
a first networked communication device having a user interface; – in paragraph [0016] (The system 100a includes a hero device 106, which is a third party device.)
a second networked communication device comprising: – in paragraph [0016] (As illustrated in FIG. 1A, in various examples, the system 100a includes a user device 102 and a safety server 104.)
a light-sensing apparatus: and – in paragraph [0041] (As illustrated in FIG. 4, upon initiation of the measuring period, the BAC monitoring module 154 activates a camera 208 of the user device 102 and records a video 402 of the user 112 using the measuring device 120 via the camera 208.)
an identity-based navigation component; – in paragraph [0050] (the BAC monitoring module 154 obtains the location information 610 of the user device 102 through a form of GPS (Global Positioning System) functionality on the user device 102.)
	live-stream video being captured by the light-sensing apparatus; and – in paragraph [0078] (In step 2106, the method 2100 includes recording the safety video 1302 of the user 112 in the emergency situation after receiving the indication of the emergency situation. In various other examples, at step 2106, the method 2100 further includes recording an audio recording and/or a picture 704 of the user 112 in the emergency situation.)
a public safety personnel button configured upon enablement to transmit a notification to an emergency response unit, – in paragraphs [0034], [0062] (The emergency module 156 is activated upon selection of the panic element 308 by the user 112. After the emergency module 156 is activated, the emergency module 156 may present or display a confirmation indication or message 1202 on the user interface. In various examples, the confirmation message 1202 provides confirmation that that emergency module 156 has been activated and that the hero 114 has been contacted. The confirmation message 1202 provides a confirmation of a receipt of the indication of the emergency situation from the user 112.)
wherein the notification includes the map data, the live-stream video and the emergency situation indication. – in paragraphs [0050], [0063]-[0065], [0078] (In addition to automatically starting video and audio recording, after the panic element 308 is selected, the emergency module 156 sends an automatic message to at least one contact, such as the hero 114. The alert message 1402 may also provide location information 610 of the user device 102. A new safety video 1302 is included in the alert message 1502 when the panic element 308 is pressed. The alert message 1502 includes the geolocation of the user device 102 and the safety video 1302 of the user 112 to the hero 106. The location information 610 includes a link to a mapping or location based service or application such as Google Maps, Bing Maps, MapQuest, and other similar mapping applications which can display the GPS coordinates and location of the user device 102 on a map.)

	Martin does not explicitly teach:
the identity-based navigation component comprising: a global positioning system configured to identify a location of the second networked communication device; an intrinsic data set identifying a user and a plurality of personal data associated with the user; an extrinsic data set identifying a plurality of local environmental data associated with the location, wherein the extrinsic data set consists of one or more external data sources having a registered profile of the user; an alert notification module configured to identify an emergency situation indication by comparing the intrinsic data set against the extrinsic data set; and export map data for an emergency zone associated with the location of the second networked communication device; said user interface presenting the following: a display map of the emergency zone, based on the map data, wherein the display map comprises: an indicator of the second networked communication device on a portion of the display map corresponding to the emergency zone.
However, Ray teaches:
the identity-based navigation component comprising: a global positioning system configured to identify a location of the second networked communication device; – in paragraph [0026] (GPS118 communicates with satellites to determine the location of wireless communication device 100 within a few meters.)
an intrinsic data set identifying a user and a plurality of personal data associated with the user; – in paragraph (This exemplary embodiment begins when a user, or authorized medical personnel, enters their allergies into a profile, such as on a wireless communication device S330.)
an extrinsic data set identifying a plurality of local environmental data associated with the location, wherein the extrinsic data set consists of one or more external data sources having a registered profile of the user; – in paragraphs [0039], [0045] (When an allergy announcement is received, the wireless communication device reads allergen codes from the announcement S333. The wireless communication device accesses a central database for allergy information, the wireless communication device is capable of determining the location(s) of allergens for a much wider area than when the wireless communication device relies on short-range networks.)
an alert notification module configured to identify an emergency situation indication by comparing the intrinsic data set against the extrinsic data set; and – in paragraphs [0039], [0044] (Next, the profile is referenced to determine if the allergen codes from the allergy announcement match with any of the allergies entered into the profile S334. If a match is found, then the wireless communication device alerts the user of the presence of allergens S335. The alert can be a visual, aural, tactile, or any combination. Users may be allergic to certain allergens to vastly different degrees. For example, a user may have a life-threatening allergy to peanuts, but only a slight, non life-threatening, allergy to shellfish. In this case, the user may want to specify different types of alerts depending on the allergen. When shellfish are found, a discreet alert may be executed, such as a vibration only. However, if peanuts are found, the alert may make use of any and all means to alert the user.)
export map data for an emergency zone associated with the location of the second networked communication device; – in paragraph [0046] (FIG. 6 shows an allergy alert map 660 on a wireless communication device 600. Allergy alert map 660 is output to display 602, and includes a user location 661, a plurality of buildings 662, an allergy alert 663, and a plurality of roads 664. Allergy alerts 663 have been placed on allergy alert map 660 at the relative locations. Allergy alerts 663 include the allergen present at the location. Allergy alert map 660 shows user location 661 relative to any locations having allergens to which the user is allergic. Allergy alert map 660 is updated in real-time as the user moves and changes location.)
said user interface presenting the following: a display map of the emergency zone, based on the map data, wherein the display map comprises: an indicator of the second networked communication device on a portion of the display map corresponding to the emergency zone; – in paragraph [0046] (FIG. 6 shows an allergy alert map 660 on a wireless communication device 600. Allergy alert map 660 is output to display 602, and includes a user location 661, a plurality of buildings 662, an allergy alert 663, and a plurality of roads 664. Allergy alerts 663 have been placed on allergy alert map 660 at the relative locations. Allergy alerts 663 include the allergen present at the location. Allergy alert map 660 shows user location 661 relative to any locations having allergens to which the user is allergic. Allergy alert map 660 is updated in real-time as the user moves and changes location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin with Ray to include the identity-based navigation component comprising: a global positioning system configured to identify a location of the second networked communication device; an intrinsic data set identifying a user and a plurality of personal data associated with the user; an extrinsic data set identifying a plurality of local environmental data associated with the location, wherein the extrinsic data set consists of one or more external data sources having a registered profile of the user; an alert notification module configured to identify an emergency situation indication by comparing the intrinsic data set against the extrinsic data set; and export map data for an emergency zone associated with the location of the second networked communication device; said user interface presenting the following: a display map of the emergency zone, based on the map data, wherein the display map comprises: an indicator of the second networked communication device on a portion of the display map corresponding to the emergency zone, as taught by Ray, in paragraph [0007], to provide a technique for alerting solution to prevent inadvertent exposure to allergens from sources for such potential exposures.

Claim 2. Combination of Martin and Ray teaches The system of claim 1 – refer to the indicated claim for reference(s).
Martin teaches:
wherein the first networked communication device is associated with a supportive entity of the second networked communication device. – in paragraph [0016] (The system 100a includes a hero device 106, which is a third party device. The system 100a includes a hero device 106, which is a third party device.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2016/0196737, hereinafter, “Martin”) in view of Ray et al. (Pub. No.: US 2012/0286959, hereinafter, “Ray”), and further in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”).
Claim 3. Combination of Martin and Ray teaches The system of claim 2 – refer to the indicated claim for reference(s).

Combination of Martin and Ray does not explicitly teach:
the display map further comprising: a representation of the emergency situation indication on the portion of the display map corresponding to the emergency zone.
However, Maier teaches:
the display map further comprising: a representation of the emergency situation indication on the portion of the display map corresponding to the emergency zone. – in paragraph [0414] (The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency (e.g. fire, etc.), a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin and Ray with Maier to include the display map further comprising: a representation of the emergency situation indication on the portion of the display map corresponding to the emergency zone, as taught by Maier, in paragraph [0022], to locate network devices connected to the IoT that is rapid, automated, accurate, simple and inexpensive to employ, and does not require manual intervention from a person using the IoT network device to be located.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2016/0196737, hereinafter, “Martin”) in view of Ray et al. (Pub. No.: US 2012/0286959, hereinafter, “Ray”), and further in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”) and Polyakov et al. (Pub. No.: US 2018/0330600, hereinafter, “Polyakov”).
Claim 5. Combination of Martin, Ray, and Maier teaches The system of claim 3 – refer to the indicated claim for reference(s).
 	
Combination of Martin, Ray, and Maier does not explicitly teach:
wherein the emergency situation indication is an object identified by comparing captured images of the light-sensing apparatus with a plurality of templates stored on a cloud-based repository.
However, Polyakov teaches:
wherein the emergency situation indication is an object identified by comparing captured images of the light-sensing apparatus with a plurality of templates stored on a cloud-based repository. – in paragraph [0045] (The emergency communication system can automatically determine a type of emergency. The type of emergency can be determined by a natural language engine or machine-learning system based on a user speech. For example, the type of emergency can be detected by obtaining and processing vital parameters of the user (e.g., heart rate, blood pressure, temperature, etc.). In yet another example, the type of emergency can be determined by obtaining and processing video images of a scene where the user is located (e.g., a crime can be automatically recognized by processing a video captured by a security camera).) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, Ray, and Maier with Polyakov to include wherein the emergency situation indication is an object identified by comparing captured images of the light-sensing apparatus with a plurality of templates stored on a cloud-based repository, as taught by Polyakov, in paragraph [0006], to improve reliability, efficiency, and functionality of emergency reporting and communication systems and to reduce costs of establishing and operating the emergency reporting and communication systems.

Claim 6. Combination of Martin, Ray, Maier, and Polyakov teaches The system of claim 5 – refer to the indicated claim for reference(s).
 
Polyakov further teaches:
wherein the emergency situation is identified via biometric data sensed from the second networked communication device. – in paragraph [0045] (The emergency communication system can automatically determine a type of emergency. The type of emergency can be determined by a natural language engine or machine-learning system based on a user speech. For example, the type of emergency can be detected by obtaining and processing vital parameters of the user (e.g., heart rate, blood pressure, temperature, etc.). In yet another example, the type of emergency can be determined by obtaining and processing video images of a scene where the user is located (e.g., a crime can be automatically recognized by processing a video captured by a security camera).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, Ray, and Maier with Polyakov to include wherein the emergency situation is identified via biometric data sensed from the second networked communication device, as taught by Polyakov, in paragraph [0006], to improve reliability, efficiency, and functionality of emergency reporting and communication systems and to reduce costs of establishing and operating the emergency reporting and communication systems.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US 2016/0196737, hereinafter, “Martin”) in view of Ray et al. (Pub. No.: US 2012/0286959, hereinafter, “Ray”), and further in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”), Polyakov et al. (Pub. No.: US 2018/0330600, hereinafter, “Polyakov”), and Davies et al. (Pub. No.: US 2018/0075720, hereinafter, “Davies”).
Claim 10. Combination of Martin, Ray, Maier, and Polyakov teaches The system of claim 6 – refer to the indicated claim for reference(s).

	Combination of Martin, Ray, Maier, and Polyakov does not explicitly teach:
further comprising a recording system separate from the first and second networked communication devices.
However, Davies teaches:
further comprising a recording system separate from the first and second networked communication devices. – in paragraph [0034] (The community security system 100 could include a community CCTV camera system by grouping external cameras 128 located on private security areas 102 or public community areas into a single camera network accessible by all of the community group members.) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, Ray, Maier, and Davies with Polyakov to include further comprising a recording system separate from the first and second networked communication devices, as taught by Davies, in paragraph [0008], to provide personal emergency alert that can be managed by a community security system, and thereby, take advantage of the advanced resources that may be provided by such system in emergency situations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449